                                                                                                          Page 1 of 1



From:                                 Jamie Felsen
Sent:                                 Friday, February 19, 2021 2:29 PM
To:                                   Fitzgerald, Maureen P.
Cc:                                   Slimm, John L.; Emanuel Kataev; Jeremy Koufakis
Subject:                              RE: Star Auto Sales, et al. v. Voynow, et al.

Maureen,

We will respond to your letter shortly; however, I wanted to briefly raise one issue. With regard to Plaintiffs’
request that Defendants identify those Voynow employees who ever visited Plaintiffs’ dealerships to perform
accounting work and/or ever worked on Plaintiffs’ files, under FRCP 26, Defendants were required to identify all
of these individuals in their initial disclosures. Therefore, please amend Defendants’ initial disclosures to include
all other individuals not already identified who visited Plaintiffs’ dealerships to perform accounting work and/or
ever worked on Plaintiffs’ files. Please also provide their last known addresses and phone numbers.

______________________________
Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient
(s) named above. This message may be an attorney-client communication, and as such, is privileged and
confidential. If the reader of this message is not the intended recipient, you are hereby notified that you have
received this message and the enclosed documents in error and that any review, dissemination, distribution or
copying of this message is strictly prohibited. If you have received this communication in error, please notify me
immediately. Thank you.


From: Smith, Lumi H. <LHSmith@MDWCG.com> On Behalf Of Fitzgerald, Maureen P.
Sent: Friday, February 19, 2021 2:09 PM
To: Jamie Felsen <jamiefelsen@mllaborlaw.com>
Cc: Slimm, John L. <JLSlimm@MDWCG.com>
Subject: Re: Star Auto Sales, et al. v. Voynow, et al.

Please see attached.
